Citation Nr: 0100814	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  94-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of 
exposure to a chemical agent resistance coating (CARC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from October 1990 to 
September 1991, including service in Southwest Asia from 
November 1990 to August 1991.  

The veteran was initially denied service connection for the 
residuals of his exposure to CARC, in a July 1992 rating 
action.  The present appeal arises out of a July 1993 rating 
action, with which the veteran expressed his disagreement in 
November 1993.  After a statement of the case was issued, the 
veteran perfected his appeal in December 1993, upon the 
receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  

After the veteran perfected his appeal, he was scheduled to 
appear for hearings at the Board of Veterans' Appeals (Board) 
offices in Washington, DC on four separate occasions between 
May 1996 and April 1997.  Each of these were postponed or 
canceled at the veteran's request.  He then asked to appear 
at a hearing to be conducted by a member of the Board at the 
regional office.  Since the veteran's claims file had by that 
time been transferred to the Board, it was remanded by the 
undersigned to the RO to have the necessary arrangements made 
to accommodate the veteran's latest hearing request.  This 
hearing was then scheduled to take place in December 1999.  
The veteran, however, was apparently unable to attend that 
hearing, and it was rescheduled for October 2000.  Without 
explanation, the veteran failed to report for this hearing, 
and neither he nor his representative has requested any 
further rescheduling.  Under these circumstances, it is 
presumed that the veteran desires his claim considered based 
on the evidence currently of record.  


FINDINGS OF FACT

1.  The veteran's service medical records show that he was 
exposed to CARC, a paint substance, which has the potential 
of causing long term respiratory problems. 

2.  The veteran was originally denied service connection for 
the residuals of CARC exposure in a July 1992 rating action, 
because of the absence of any medical record showing the 
presence of any disability that was a potential residual of 
that exposure.  

3.  Evidence added to the record since 1992 reflects that the 
veteran has received treatment for respiratory complaints, 
which have been characterized as asthma, and chronic 
obstructive pulmonary disease.  

4.  The evidence added to the record since 1992, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  


CONCLUSION OF LAW

New and material evidence has been presented since the July 
1992 decision by the RO, and the claim for service connection 
for the residuals of CARC exposure is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A review of the evidence in this case shows that in September 
1991, the veteran submitted his original application for 
service connection for the residuals of CARC exposure.  
Accompanying this application was evidence that the veteran 
had been exposed to CARC, a type of paint, and that the 
potential consequence to this exposure, particularly if re-
exposed, ranged from no reaction at best, to a severe 
asthmatic reaction in the worst case. 

In connection with this claim, the veteran was examined for 
VA purposes in December 1991.  The report from that 
examination revealed that the results of a pulmonary function 
test were interpreted as showing normal findings, and that 
there was no active clinical disease present.  After 
reviewing the foregoing evidence, as well as some additional 
service records, none of which showed evidence of any current 
residual of CARC exposure, the RO denied the veteran's claim 
in a July 1992 rating action.  The veteran did not appeal 
this decision, within one year, and therefore it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.   

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence added to the file since the veteran's claim was 
originally denied in 1992, includes medical records dated in 
1999, that were apparently generated during the veteran's 
treatment by his National Guard unit, as well as  VA medical 
records dated in 2000.  The records from the National Guard 
unit reflect that the veteran uses an inhaler, which is 
apparently for the treatment of asthma.  Similarly, the VA 
medical records added to the file suggest that the veteran 
has asthma and/or chronic obstructive pulmonary disease 
(COPD).  

Although none of the medical records on which it is suggested 
that the veteran currently has respiratory problems, show 
that those treating the veteran considered these problems 
related to CARC exposure, there is also no indication that 
this question was actually raised.  Therefore, the absence of 
any medical opinions regarding the etiology of these problems 
is not surprising.  Given, however, that the veteran's 
exposure to CARC has been documented, and that there is a 
potential for respiratory problems to arise out of such 
exposure, this additional evidence added to the file that 
reflects for the first time that the veteran now has 
respiratory problems, bears directly and substantially upon 
the specific matter under consideration, and is of such 
significance that it must be considered together with all the 
evidence to fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for the residuals of exposure to CARC 
is reopened.


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for the residuals of exposure to CARC, the 
appeal is granted.


REMAND

Having concluded that the veteran's claim for service 
connection for the residuals of exposure to CARC has been 
reopened, the Board is of the opinion that additional 
development is necessary prior to entering a final 
determination regarding a decision on the underlying merits 
of that claim.  In this regard, it is observed that neither 
the specific nature of the veteran's current respiratory 
problem, or the etiology of that problem is clear.  In order 
to clarify what respiratory problems the veteran current has, 
and whether they may be related to his CARC exposure in 
service, additional development will have to be undertaken.  
Therefore, prior to entering a final decision, records of any 
respiratory treatment the veteran has had since service 
should be obtained, and he should undergo a current 
examination of his respiratory system. 

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following: 

1.  The RO should ask the veteran to provide the 
names and addresses of all medical care providers 
who have provided him with treatment for 
respiratory complaints or symptoms since his 
military service.  After securing any necessary 
releases, the RO should attempt to obtain all the 
records from the sources identified by the veteran.  
The Bord is particularly interested in all records 
of and treatment provided at VA facilities.  If 
private treatment is reported and those records are 
not obtained, the veteran and his representative 
should be informed and afforded an opportunity to 
obtain the records.  All the records obtained 
should be made part of the claims folder.

2.  Next, the veteran should be scheduled for an 
examination by an individual knowledgeable in the 
field of respiratory disorders.  The purpose of 
this examination is to identify the nature of any 
respiratory disorder present, and to ascertain its 
etiology.  In this regard, the examiner should be 
provided the veteran's entire claims file for 
review before the examination is conducted, and a 
notation that this review took place should be 
included in any report provided.  In addition, the 
physician should include in the report, the 
veteran's pertinent complaints, the clinical 
findings obtained during the examination, and the 
pertinent diagnoses.  In the event a current 
respiratory disorder is diagnosed, the examiner 
should specifically provide an opinion, based on a 
review of the evidence, as to whether it is at 
least as likely as not that the veteran's 
respiratory disorder(s) is related or in any way 
linked to the chemical agent resistance coating to 
which the veteran was exposed in service in 1990.  
A complete rationale for the opinion offered should 
be set forth in the report provided, together with 
citation to any pertinent medical or other 
supporting records.  The report with the opinion 
should be associated with the claims folder.  If 
the veteran fails to report for the examination, 
this should be noted in the claims folder and a 
copy of notification(s) of the examination should 
be associated with the claims folder.     

3.  The veteran must be given adequate notice of 
the requested examination, and he is hereby advised 
that pursuant to 38 C.F.R. § 3.655 (2000), when a 
claimant without good cause fails to report for 
examination, the claim will be denied.  If he fails 
to report for the requested examination, that fact 
should be documented in the claims folder and the 
RO should consider the provisions of 38 C.F.R. 
§ 3.655 (2000).  A copy of all notifications must 
also be associated with the claims folder.        

4. Subsequently, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  Specific attention is directed 
to the examination report to ensure that it 
complies with the directives of this REMAND.  If 
the report is deficient in any manner, it must be 
returned to the physician for corrective action.  
38 C.F.R. § 4.2 (2000);  See also Stegall v. West,  
11 Vet.App. 268 (1998). 

5.  After completion of the above, the RO should 
adjudicate the veteran's claim for service 
connection for the residuals of CARC exposure with 
consideration given to all of the evidence of 
record, including all the additional medical 
evidence obtained pursuant to this remand.  The RO 
should further consider carefully and with heighten 
mindfulness the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence is not in 
equipoise, the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991).                     

6.  Finally, the RO must ensure that all 
notification and development actions required by 
the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 have been fully carried out.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued also 
should be considered.      

7.  The veteran is hereby informed that he may 
furnish additional evidence and/or argument while 
the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

If the decision on the issue on appeal is adverse to the 
veteran, he and his representative should be provided a 
supplemental statement of the case, which must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue.  After a 
reasonable period of time in which to respond has been 
provided, the case should be returned to the Board for 
further review, if in order.

No action is required of the veteran unless he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

 



